Citation Nr: 0005063	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-47 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of bone spurring of the right first 
metatarsal with degenerative changes of the first 
metatarsophalangeal joint and hallux rigidus.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of bone spurring of the left first 
metatarsal with degenerative changes of the first 
metatarsophalangeal joint and hallux rigidus.
 

ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The case was previously remanded by the Board in 
August 1997 for further development.  Since that time, the 
issue of entitlement to service connection for allergies has 
been resolved in the veteran's favor and is no longer in 
appellate status.  The requested development on the remaining 
issues on appeal having been completed, the Board will 
proceed to review the merits of the remaining claims on 
appeal.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's postoperative residuals of bone spurring of 
the right first metatarsal with degenerative changes of the 
first metatarsophalangeal joint and hallux rigidus are 
currently manifested by functional impairment which does not 
exceed amputation of the first metatarsophalangeal joint 
without metatarsal involvement.

3.  The veteran's postoperative residuals of bone spurring of 
the left first metatarsal with degenerative changes of the 
first metatarsophalangeal joint and hallux rigidus are 
currently manifested by functional impairment which does not 
exceed amputation of the first metatarsophalangeal joint 
without metatarsal involvement. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of bone spurring of the right first 
metatarsal with degenerative changes of the first 
metatarsophalangeal joint and hallux rigidus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7,4.71a, Diagnostic Codes 5003, 5015, 5172, 5279, 5280, 
5281, 5283, 5284 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of bone spurring of the left first metatarsal 
with degenerative changes of the first metatarsophalangeal 
joint and hallux rigidus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5015, 5172, 5279, 5280, 5281, 5283, 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found the veteran's claims to be well grounded.  
The Board is also satisfied that all available evidence 
necessary for an equitable disposition of these claims has 
been obtained.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

Service connection for the disabilities at issue was granted 
in the July 1994 rating decision on appeal.  The RO assigned 
a zero percent rating and rated the disabilities under the 
Diagnostic Codes 5003-5015 covering degenerative arthritis 
and benign new bone growths.  In a September 1999 rating 
decision, the RO increased the veteran's disability rating to 
10 percent for each foot and changed the applicable 
diagnostic codes to 5003-5281.  The 10 percent ratings were 
made effective from April 1, 1994, the effective date of 
service connection.  

Review of the veteran's service medical records reveals that 
in September 1993 bilateral hallux rigidus of the feet with 
early degenerative joint disease was diagnosed.  September 
1993 x-rays showed bilateral degenerative osteoarthritis and 
marginal spurring of the first metatarsophalangeal joint and 
significant spurring of the first metatarsal head.  The 
veteran's November 1993 retirement report states that she had 
bilateral deformity of the first metatarsal joints, as well 
as bilateral bone spurs.  An operation was performed in 
January 1994 to remove painful lumps on the dorsum of both 
feet associated with this condition. 

Pertinent evidence includes the report of an April 1994 VA 
examination.  According to the report, the veteran stated 
that since her January 1994 surgery, she had experienced a 
significant decrease in pain; she did complain of some lesser 
residual pain in the metatarsophalangeal joint region.  
Physical examination of the feet revealed two recent surgical 
scars measuring approximately one inch in length that were 
well healed and not tender.  Slight hypertrophy and 
tenderness to palpation were noted with respect to both first 
metatarsophalangeal joints.  The veteran exhibited 60 degrees 
of dorsiflexion and 40 degrees of plantar flexion of the 
right first metatarsophalangeal joint, described as full 
range of motion.  Some limitation of the left first 
metatarsophalangeal joint was noted; she exhibited 
dorsiflexion of 10 degrees and plantar flexion of 35 degrees.  
The veteran complained of some mild discomfort in these 
joints with motion.  X-rays showed bilateral calcaneal spurs 
with degenerative changes about the left and right first 
metatarsophalangeal joints, with spurring.  The examiner 
diagnosed postoperative excision of bone spurs of the distal 
first metatarsal that were intermittently symptomatic, with 
limitation of motion of the left first metatarsophalangeal 
joint.

In response to the Board's August 1997 remand, the veteran 
was again examined in November 1998 at which time she 
complained of continued pain of the right and left 
metatarsals that was aggravated by prolonged standing and 
walking; she also complained of stiffness of these joints in 
the morning and with changes in the weather or with the use 
of improper footwear.  She complained that her symptoms 
affected her job performance.  The examiner noted bilateral 
surgical scars of the feet that were well healed and not 
tender.  Slight hypertrophy of the first tarsal/metatarsal 
phalangeal joints was noted, with no redness, heat, or 
tenderness found.  She exhibited full range of motion of the 
right first metatarsophalangeal joint including dorsiflexion 
of 60 degrees.  The examiner did find some limitation of 
motion with respect to the left metatarsophalangeal joint 
with dorsiflexion of 5-10 degrees and normal planter flexion.  
The examiner reported that there was no limitation of motion 
due to pain for either metatarsophalangeal joint.  X-rays 
showed joint space narrowing involving the great toes with 
spurring and superior erosions, as well as cortical plantar 
calcaneal spurs, bilaterally.  The x-ray findings were deemed 
compatible with gouty arthritis of the metatarsophalangeal 
joints that had progressed since the last x-ray study, and 
bilateral plantar calcaneal spurs.  The examiner diagnosed 
post-surgical excisions of bone spurs from the distal first 
metatarsal, bilaterally, with symptomatic pain on prolonged 
standing or walking and with limitation of motion of the left 
first metatarsophalangeal joint, secondary to osteoarthritis.  

The veteran was most recently examined by VA for her foot 
problems in July 1999.  At that time, the veteran complained 
of continued pain of the metatarsophalangeal joints.  She 
described the pain as mild and stated that it was 
precipitated by periods of activity and inactivity as well as 
cold weather.  She reported some pain in these joints upon 
prolonged standing and activity associated with work.  Such 
pain did not affect her activity but was said to slow her 
down.  She reported no loss of time from work due to this 
pain.  The pain was more severe on the right side.  The pain 
was described as 3-5 out of 10, varying with use.  Again, the 
examiner noted no tenderness with regard to scar tissue.  
There was some tenderness on deep palpation of the right 
metatarsophalangeal joint.  Decreased dorsiflexion of the big 
toes was noted.  Good plantar flexion of the feet was found, 
and the veteran was noted to be able to walk without evidence 
of pain.  The examiner diagnosed progressive bilateral pain 
in the metatarsophalangeal joints, secondary to removal of 
bone spurs and bilateral calcaneal spurs that were 
asymptomatic and not service related.

The RO, in its September 1999 rating decision, rated the 
disabilities in question under the diagnostic codes covering 
degenerative arthritis and hallux rigidus.  

Benign new bony growths are rated on the basis of limitation 
of motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5015.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Amputation of a great toe warrants a 10 percent evaluation if 
there is no metatarsal involvement or a 20 percent evaluation 
if there is metatarsal involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5172.

Unilateral hallux rigidus that is severe is to be rated as 
severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 
5281.  Severe unilateral hallux valgus that is severe is to 
be rated as equivalent to amputation of the great toe and 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.  

Unilateral or bilateral metatarsalgia of the anterior foot is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5279.

Malunion or nonunion of tarsal or metatarsal bones warrants a 
10 percent evaluation if it is moderate or a 20 percent 
evaluation if it is moderately severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Other foot injuries warrant a 10 percent evaluation if 
moderate or a 20 percent evaluation if moderately severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).

As outlined above, the medical evidence shows that the 
veteran's surgical scars are well healed, asymptomatic and 
productive of no functional impairment.  Therefore, they do 
not warrant a separate compensable evaluation.  See Esteban 
v. Brown, 6 Vet.App. 259, at 261-62.  

The medical evidence demonstrates that the service-connected 
disabilities are manifested by mild, occasional pain and some 
limitation of motion.  There is no weakness, incoordination 
or excess fatigability associated with the service-connected 
disabilities.  The service-connected disabilities are limited 
to the distal first metatarsal bone and the first 
metatarsophalangeal joint of each foot.  The currently 
assigned evaluation of 10 percent contemplates functional 
impairment equivalent to amputation of the great toe without 
metatarsal involvement.  The demonstrated functional 
impairment associated with each of the service-connected 
disabilities clearly does not more nearly approximate 
amputation of the great toe with metatarsal involvement.  

Moreover, since the service-connected disabilities are 
limited to the first metatarsal and first metatarsophalangeal 
joint of each foot and are shown to be manifested only by 
occasional mild pain with some limitation of motion, the 
functional impairment associated with each disability does 
not more nearly approximate moderately severe foot injury 
than moderate foot injury.  In light of the foregoing and the 
fact that neither malunion nor nonunion of the first 
metatarsal of either foot is shown, the Board must also 
conclude that the functional impairment associated with each 
of the service-connected disabilities does not more nearly 
approximate moderately severe malunion or nonunion of the 
tarsal or metatarsal bones than moderate malunion or nonunion 
of the tarsal or metatarsal bones. 

In sum, the evidence demonstrates that an evaluation in 
excess of 10 percent is not warranted for either disability.  

With respect to the disability ratings discussed above, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  There is no evidence that at any time since the 
inservice surgery the veteran been hospitalized due to either 
service-connected disability.  The demonstrated 
manifestations of the disabilities are consistent with the 
assigned evaluations, and, in the Board's judgment, the 
record does not indicate that the average industrial 
impairment resulting from either of the service-connected 
disabilities would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of bone spurring of the right first 
metatarsal with degenerative changes of the first 
metatarsophalangeal joint and hallux rigidus is denied. 




Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of bone spurring of the left first 
metatarsal with degenerative changes of the first 
metatarsophalangeal joint and hallux rigidus is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

